IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41414
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DAVID CUMMINGS,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 6:98-CR-26-1
                        - - - - - - - - - -

                         October 22, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Bert Neal Tucker, Jr., appointed to represent David

Cummings, has moved for leave to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).

Cummings has filed a response to counsel’s motion in which he

argues that trial counsel Robert Perkins, Jr., was ineffective

for failing to be present during his debriefing and for giving

permission for the Government to debrief Cummings without

informing him of the charges or the amount of time he could be

facing.   The record has not been adequately developed for us to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-41414
                               -2-

consider Cummings’ argument on direct appeal.   See United States

v. Maria-Martinez, 143 F.3d 914, 916 (5th Cir. 1998).   Cummings’

response also contained three objections relating to the

calculation of his sentence, and a motion for the appointment of

new counsel.

     Our independent review of the brief, Cummings’ response, and

the record discloses no nonfrivolous appellate issue.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

Cummings’ motion for new counsel is DENIED.

This appeal is DISMISSED as frivolous.